Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jay Hawkins appeals the district court’s orders granting summary judgment to the Appellees, dismissing his employment discrimination complaint and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hawkins v. Leggett, 955 F.Supp.2d 474 (D.Md.2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.